
      
        ENVIRONMENTAL PROTECTION AGENCY
        40 CFR Part 98
        [EPA-HQ-OAR-2012-0934; FRL-9789-1]
        RIN 2060-AR52
        2013 Revisions to the Greenhouse Gas Reporting Rule and Proposed Confidentiality Determinations for New or Substantially Revised Data Elements
        Correction
        In proposed rule document 2013-06093, appearing on pages 19802-19877 in the issue of Tuesday, April 2, 2013, make the following correction:
        
          § 98.173 
          Calculating GHG emissions. [Corrected]
          On page 19854, the equation titled as “(Eq. Q-5)” is corrected to read as set forth below:
          
            
            EP25AP13.000
          
        
      
      [FR Doc. C1-2013-06093 Filed 4-24-13; 8:45 am]
      BILLING CODE 1505-01-D
    
  